Case 2:16-cv-02805-MCA-LDW Document 196 Filed 05/24/19 Page 1 of 1 PageID: 7193

                                        Michael T.G. Long          One Low enstein Drive
                                        Partner                    Roseland, New Jersey 07068

                                                                   T: 973 422 6726
                                                                   F: 973 422 6727
                                                                   E: m long@lowenstein.com

 May 24, 2019


 By ECF

 Honorable Madeline Cox Arleo, U.S.D.J.
 United States District Court
 District of New Jersey
 Martin Luther King, Jr. Federal Building and Courthouse
 50 Walnut Street
 Newark, New Jersey 07102


        Re:     Roofers’ Pension Fund v. Papa, et al.,
                Civil Action No. 16-2805 (MCA) (LDW)

 Dear Judge Arleo:

 We are liaison counsel for the Lead Plaintiff in the above-captioned matter. We write to request
 a page limit extension for Lead Plaintiff’s reply brief in support of its motion for class
 certification, which is due on June 5, 2019, from the fifteen (15) pages of 14-point proportional
 font permitted by default under local rules, to twenty (20) pages of 14-point proportional
 font. Lead Plaintiff believes this short extension is necessary to adequately reply to the
 arguments raised in Defendants’ 39-page response brief. We have conferred with Defendants’
 counsel, who inform us that they do not object to the proposed extension.


 Respectfully submitted,

 /s/ Michael T.G. Long

 Michael T.G. Long



                              Date: _______________         It is SO ORDERED.

                                                            ________________________
                                                            Hon. Madeline Cox Arleo
